Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 2 line 12 “tap” should be –tape--.
In the specification at page 4 line 17 “pork” should be –port--.
In the specification at page 5 line 5 “fork” should be –port--.
In the specification at page 5 line 7 “pork” should be –port--.
In the specification at page 7 line 17 “pork” should be –port--.
In the specification at page 7 line 19 “pork” should be –port--.
In the specification at page 8 line 17 “pork” should be –port--.
In the specification at page 8 line 17 “FIG. 3 is a side view” should be –FIGS 3a and 3b are side views--.
In the specification at page 9 line 6 “FIG. 8 is a cross-sectional view” should be –FIGS 8a and 8b are cross-sectional views--.
In the specification at page 9 line 24 “FIG. 3 is a side view” should be –FIGS 3a and 3b are side views--.
In the specification at page 11 line 19 “pork” should be –port--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al (8,898,922) in view of Lin (6,167,635).
The device as claimed is substantially disclosed by Bridges et al with a measuring tape 10 which comprises a housing 21,23, a reel 40 received in the housing, and a blade 50 wound on an outer surface of the reel and withdrawn or restored from an entrance 38 of the housing, the measuring tape comprising: a finger recess 32 formed through a bottom surface of the housing to expose a bottom surface of the blade; and a brake 82 including a slide button 83 exposed to the upper portion of the entrance, a brake plate 82 (figure 5) slidably moving inside the housing depending on the movement of the slide button, but lacks a brake port formed at an end of the brake plate to selectively press the upper surface of the blade, wherein the brake port is positioned on the upper portion of the finger recess in a released state, and presses the upper surface of the blade by moving to the rear side of the finger recess in a locked state.
Lin teaches using a brake port 42 formed at an end of the brake plate 41 to selectively press the upper surface of the blade 2, wherein the brake port is positioned on the upper portion of the finger recess in a released state, and presses the upper surface of the blade by moving to the rear side of the finger recess in a locked state (see figures 4 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking mechanism of Bridges et al with the locking mechanism of Lin as an alternative locking means where the port extends into the finger recess to lock the blade.
With respect to claim 2 the combination of Bridges et al in view of Lin discloses a first case 21 (Bridges et al) or 11 (Lin) and a second case 23 (Bridges et al) or 12 (Lin) are included to form the housing, wherein guide protrusions are formed at left and right ends in the first case and the second case to guide the movement of the brake plate (as taught by Lin).
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al (8,898,922) in view of Lin (6,167,635) as applied to claim 1 and 2 above, and further in view of Smith (7,174,656).
The device as claimed is disclosed by the combination of Bridges et al in view of Lin as stated in the rejection recited above for claims 1 and 2, but lack a clear indication that the width of the finger recess is formed to be larger than a width of the blade to expose the overall width of the blade by the finger recess.
Smith teaches using a width of the finger recess 29 that is formed to be larger than a width of the blade 30 to expose the overall width of the blade by the finger recess (see figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of the finger recess of the combination of Bridges et al in view of Lin formed to be larger than a width of the blade as taught by Smith to expose the overall width of the blade by the finger recess.
With respect to claim 6 the combination of Bridges et al in view of Lin and Smith disclose a finger recess formed through a bottom surface of the housing which is formed in a hollow shape to expose a bottom surface of the blade (both Bridges et al and Smith), wherein a width of the finger recess is formed to be larger than a width of the blade to expose the overall width of the blade by the finger recess (as taught by Smith).
 With respect to claim 7 the combination of Bridges et al in view of Lin and Smith disclose wherein the blade is maintained in a concavely curved state in the finger recess and a side edge of the blade is positioned to be higher than an adjacent side boundary of the finger recess (both Bridges et al and Smith).
 With respect to claim 8 the combination of Bridges et al in view of Lin and Smith disclose the blade is maintained in a concavely curved state in the finger recess and a tangent extending in a vertical direction to a central line of the blade from the side edge of the blade passes through the housing (both Bridges et al and Smith).
Allowable Subject Matter
Claims 3, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855